DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RANDI PERLMAN,
                             Appellant,

                                    v.

                    SOUTH FLORIDA LAW, PLLC,
                            Appellee.

                              No. 4D18-2925

                              [June 20, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 16-18047.

  Mark Perlman, P.A., Hallandale Beach, for appellant.

  Karen B. Parker, P.A., Coconut Grove, for appellee.

PER CURIAM.

  Affirmed.

MAY and FORST, JJ., and SASSER, MEENU, Associate Judge, concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.